       Case 5:16-cv-00523-JKP-RBF Document 78 Filed 12/02/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA
ex rel. DANIEL MONTES, JR. and
ELIZABETH H. HUDSON,
             Plaintiffs-Relators,

v.                                                         No. 5:16-CV-0523-JKP-RBF

MAIN BUILDING MAINTENANCE,
INC., JXM, INC., ROBERT A.
XIMENES, ELVIRA H. XIMENES, and
MARGAUX I. XIMENES,
             Defendants.

                                             ORDER

       This matter is before the Court sua sponte. Having been made aware that counsel will

have to travel by air to appear in person, the hearing set for December 17, 2020 at 9:00 AM will

proceed via ZOOM. Any participant who has not received the Zoom invitation two business days

prior to the hearing must contact Magda Muzza, Courtroom Deputy, at (210) 244-5021 or

Magda_Muzza@txwd.uscourts.gov. Participants unfamiliar with Zoom should test the

application at least 24 hours prior to the conference.

       SIGNED this 2nd day of December 2020.



                                              JASON PULLIAM
                                              UNITED STATES DISTRICT JUDGE
